Citation Nr: 1715896	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for depressive disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection a right foot disability.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar stain.


REPRESENTATION

The Veteran is represented by:  J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for a right foot disability, as well as the issue of entitlement to an initial rating in excess of 10 percent for lumbar strain, will be addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).


FINDINGS OF FACT

1.  Right ear hearing loss for VA purposes has not been shown by the evidence of record.

2.  The Veteran's depression was aggravated by his service-connected lumbar strain.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  Depression disorder was aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this decision, the Board grants entitlement to service connection for the claimed psychiatric disability, which constitutes a complete grant.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

Prior to the initial adjudication of the Veteran's service connection claim for right ear hearing loss, the RO's August 2010 letter advised him of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional relevant evidence is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was provided a VA audiological examination in March 2011.  The examiner reviewed the relevant evidence of record, the Veteran's assertions, and the findings derived from a clinical evaluation.  The examiner then rendered an opinion that addressed the salient question presented by the Veteran's claim, i.e., whether the Veteran has right ear hearing loss that satisfies the regulatory definition.  As such, the Board finds that the March 2011 VA examination is adequate for purposes of determining entitlement to service connection for right ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, given that the evidence did not include a current diagnosis of right ear hearing loss, the adequacy of the March 2011 VA examiner's assessment of functional impairment is moot.  Regardless, the Veteran has not advanced an argument that the March 2011 audiological examination was deficient in any respect regarding right ear hearing acuity or that he was prejudiced thereby.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007); Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).

The Veteran asserts that he currently has right ear hearing loss that was incurred in or due to his active duty.  Additionally, the Veteran asserts that his current depression was caused or aggravated by his service-connected lumbar strain.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Right Ear Hearing Loss

The salient issue with respect to the Veteran's claim of entitlement to service connection for right ear hearing loss is whether the evidence demonstrates a current diagnosis thereof.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In March 2011, the Veteran underwent a VA audiological examination to ascertain the presence of right ear hearing loss and, if found, whether it was incurred in or due to his active duty.  After reviewing the Veteran's relevant history and treatment records, the examiner administered audiometric testing that revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15

The examiner also administered speech recognition testing using the Maryland CNC word list, which resulted in a score of 96 percent when using the best level of presentation.  Based on the testing results, the VA examiner concluded that there was no diagnosis because there was no pathology to render a diagnosis.

The Veteran did not otherwise submit or identify evidence demonstrating that his right ear puretone thresholds satisfied the applicable regulatory definition of a hearing disability.

In sum, the evidence of record did not include a puretone threshold of 40 decibels or greater at 500, 1000, 2000, 3000, or 4000 Hertz; puretone thresholds of 26 decibels or greater at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or speech recognition scores using the Maryland CNC Test less than 94 percent.  38 C.F.R. § 3.385.  As such, the Board finds that the evidence of record did not demonstrate right ear hearing disability for VA purposes.  See Degmetich, 104 F.3d at 1333.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for right ear hearing loss has not been presented and the appeal must be denied. 

To the extent that the Veteran asserts he has right ear hearing loss, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The Veteran's statements are competent as to experiencing decreased hearing acuity; however, the diagnosis of right ear hearing loss that satisfies the applicable VA regulations is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence of a current right ear hearing disability in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Because right ear hearing loss for VA purposes has not been shown, the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for right ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Depressive Disorder

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence of record includes a current diagnosis of "depression disorder due to another medical condition with mixed features."  See Degmetich, 104 F.3d at 1333.  As such, the salient issue is whether the Veteran's current depression disorder was caused or aggravated by his service-connected lumbar strain.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).

The Veteran was not provided a VA examination pursuant to his claim because, while his claim was within the RO's jurisdiction, the evidence did not establish the presence of a current diagnosis.

In February 2017, the Veteran's attorney submitted a brief in support of the Veteran's claim, with a March 2015 Disability Benefits Questionnaire attached thereto.  According this questionnaire, the Veteran was evaluated by a licensed psychologist, who ultimately rendered the diagnosis discussed above.  After reviewing the evidence of record, administering a clinical evaluation, and interviewing the Veteran, the psychologist opined, in pertinent part, as follows:

It is the belief of this examiner, based on interview and [review of the claims] file that [the Veteran]'s lumbar strain is more likely than not aggravated his depressive disorder due to another medical condition, with mixed features.

In support of this opinion, the examiner provides a lengthy assessment of the symptoms associated with the Veteran's service-connected lumbar strain, primarily pain, and how these symptoms caused his depressive disorder to worsen.  The psychologist included medical literature that supported the rendered opinion.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service evidence of record that disassociated the Veteran's depressive disorder from his service-connected lumbar strain.  The only competent and probative etiological opinion of record was that of the psychologist, which was positive to the Veteran's claim.  The Board finds the psychologist's opinion to be highly probative.

Accordingly, with application of the doctrine of resolving doubt in the Veteran's favor, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's depressive disorder was aggravated by his service-connected lumbar strain.  Gilbert, 1 Vet. App. at 53.  As such, service connection is warranted for depressive disorder.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for depressive disorder is granted.


REMAND

Right Foot Disability

In March 2011, the Veteran underwent a VA examination (QTC examination) to ascertain the presence of a right foot disability and, if found, whether any was incurred in or due to his active duty.  After administering a clinical evaluation, including obtaining x-rays, the examiner rendered a diagnosis of metatarsophalangeal tendonitis.  The examiner did not then render an etiological opinion regarding the diagnosed right foot disability and, thus, the RO requested an addendum.  The examiner was asked to provide an opinion as to "whether [a right foot disability] is related to or caused by the right foot condition experienced by the [V]eteran while in service."  In response, the examiner opined, "Right foot condition not related to active duty military service."

The Board finds the March 2011 VA examiner's opinion is conclusory, providing no underlying rationale.  Consequently, remanding this claim is required in order to provide the Veteran another VA examination.

Lumbar Strain

The most recent VA examination to assess the severity of the Veteran's lumbar strain occurred in March 2011.  Since then, evidence has been associated with the record that suggests this disability has worsened.  The Board finds that the March 2011 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected lumbar strain.  Further, the record is otherwise negative for evidence sufficient to adjudicate this issue.  Consequently, the Board finds that a remand is required in order to provide the Veteran an additional VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran with a VA examination with respect to his right foot disability.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, and all clinical findings must be reported in detail.  After the examiner has reviewed the relevant evidence of record, including the Veteran's lay assertions, the examiner is asked to provide an opinion as to whether any present right foot disability was incurred in or due to the Veteran's active duty.  In so doing, the examiner must consider and discuss the in-service symptoms documented in the Veteran's service treatment records.  A complete rationale must be provided for any rendered opinion.

2.  The AOJ must schedule the Veteran for the appropriate VA examination to determine the current severity of his lumbar strain.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, and all clinical findings must be reported in detail.

For the musculoskeletal disabilities, the examiner must administer relevant range of motion testing.  Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  If painful motion is observed, the examiner must state the point, in degrees, at which motion is limited by pain.  The same range of motion studies must then be repeated after at least five repetitions and on weight bearing.  The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The examiner must also provide an opinion as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  Finally, the examiner must ascertain whether the disability is manifested by instability.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the AOJ must re-adjudicate the claims.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


